EXHIBIT 10.1

SUBLEASE AGREEMENT

Parties. This Sublease Agreement (“Sublease”) is entered into as of the         
day of                      2008, by and between Kovio Inc. (“Subtenant”), and
Exar Corporation, hereinafter (“Tenant”), under that certain Standard Form Lease
dated March 9th 2006 (“Master Lease”) entered into with Mission West Properties
L.P. as Lessor (“Master Lessor”). A copy of the Master Lease, with amendments,
is attached hereto, marked Exhibit “A”, and incorporated herein by reference.

Basic Sublease Information (Defined Terms)

 

Effective Date:    The date of last execution by Tenant and Subtenant Landlord:
   Mission West Properties L.P Tenant:    Exar Corporation, a Delaware
Corporation Tenant’s Address:    48720 Kato Road, Fremont CA 94538 Property:   
Improved real property as more particularly described in Exhibit “A” of the
Master Lease, including one single-story 58,607 square foot building (“Building
One”), one 2-story 35,208 square foot building (“Building Two”), and a lobby
consisting of 1,875 square feet (“Lobby”) for a total of 95,690 square feet of
building with all improvements thereto, located at 233 South Hillview Drive,
Milpitas, California Subtenant:    Kovio Inc., a Delaware corporation
Subtenant’s Address:    1145 Sonora Court, Sunnyvale, CA 94086; pending move to
Sublease Premises; thereafter, Sublease Premises Sublease Premises:    Building
One , Building Two and the Lobby, with all improvements thereto as set forth in
Exhibit “B”, attached hereto and incorporated herein, together with the
exclusive right to use those common areas within the Property identified
therein. Sublease Premises Address:    233 South Hillview Drive, Milpitas,
California Sublease Term:    The term of this Sublease shall be for a period
commencing on the expiration of the Early Entry Period (as defined in Section 4)
and ending on March 31st 2011. Commencement Date:    The day following the
expiration of the “Early Entry Period” Rent Commencement Date:    April 15, 2008

 

i



--------------------------------------------------------------------------------

Expiration Date:    March 31st, 2011

 

Monthly Base Rent:   

Period

   Building
One    Building
Two    Total    Effective Date through Rent Commencement Date    $ 0.00    $
0.00    $ 0.00    Rent Commencement Date through Month 12    $ 58,607.00    $
59,091.70    $ 117,698.70    Month 13 through Month 24    $ 64,467.70    $
53,231.00    $ 117,698.70    Month 25 through Expiration Date    $ 73,844.82   
$ 43,853.88    $ 117,698.70

 

Subtenant’s Security Deposit:    $135,479.68, which amount is included in the
Letter of Credit described in Section 17

Subtenant’s Share /

Occupied Space:

   100.0% of Property Parking Area:    Subtenant shall have the exclusive right
to use the designated spaces serving the Property. Exhibits:    Schedule 4 -
Restart Matrix    Schedule 5 - Tenant Work    Exhibit A - Master Lease   
Exhibit B – Improvements    Exhibit C - Furnishing Inventory    Exhibit D -
Subtenant’s Planned Initial Alterations    Exhibit E – Tenant’s Hazardous
Materials Reports    Exhibit F - Subtenant’s Hazardous Materials    Exhibit G -
Letter of Credit    Exhibit H - Master Lessor Consent-

 

ii



--------------------------------------------------------------------------------

THIS SUBLEASE is entered as of the Effective Date by and between Tenant and
Subtenant.

THE PARTIES ENTER this Sublease on the basis of the following facts,
understandings and intentions:

A. Tenant is presently the sole tenant of the Property pursuant to the Master
Lease by and between Master Lessor and Tenant. A copy of the Master Lease is
attached hereto as Exhibit “A”.

B. Tenant desires to sublease the Sublease Premises to Subtenant and Subtenant
desires to sublease the Sublease Premises from Tenant on all of the terms,
covenants and conditions hereinafter set forth.

C. All of the terms and definitions in the Defined Terms section of this
Sublease are incorporated herein by this reference. All capitalized terms used
in this Sublease and not otherwise defined in this Sublease have the same
meaning as in the Master Lease.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the parties hereto agree as follows:

1. (a) Sublease. Tenant hereby subleases to Subtenant, and Subtenant hereby
subleases from Tenant, the Sublease Premises for the Sublease Term, beginning on
the Commencement Date and ending on the Expiration Date, upon all of the terms,
covenants and conditions herein contained. In addition, Tenant shall lease to
Subtenant, and Subtenant shall lease from Tenant, any and all permanent
improvements (“Improvements”) on the Sublease Premises constructed and/or owned
by Tenant as described on Exhibit “B” attached hereto, upon all of the terms,
covenants and conditions herein contained and set forth in the Master Lease.

(b) Lease of Furnishings. Included as part of the Sublease Premises are those
items of furniture and personal property listed on the inventory, attached as
and incorporated herein as Exhibit “C” (the “Furnishing Inventory”). With
respect to the Furnishing Inventory, and in addition to any obligations with
respect to the Sublease Premises generally, Subtenant agrees: (i) that Subtenant
shall not remove any Furnishing Inventory from the Sublease Premises without the
prior written consent of Tenant; (ii) Subtenant shall be responsible for all
loss or damage to the Furnishing Inventory during the Term; and (iii) all
Furnishing Inventory shall be surrendered to Tenant at the end of the Term in
good condition and repair. Notwithstanding the foregoing, provided Subtenant is
not otherwise in default under this Sublease, Subtenant shall have the right to
purchase those items identified on Exhibit “C” as “Building One Furniture” at
the end of the Sublease Term for a purchase price of $1.00, by providing written
notice to Tenant and delivering such purchase price prior to the Expiration Date
or earlier termination of this Sublease.

2. Permitted Use. The uses permitted shall be for general office, research &
development, sales, product testing, semiconductor fabrication, storage and all
other legal uses related to the foregoing. Subtenant shall in no event use the
Sublease Premises in violation of the terms of the Master Lease.

3. Advance Rent. Upon the execution of the Sublease, Subtenant shall pay to
Tenant the first month’s Rent due under the Sublease.

4. Start Up Period and Early Entry Period. In order to determine that the
technical fixtures and building systems described on Schedule 4 (“Start Up
Systems”) are functional, Tenant shall be responsible at its cost, to operate
the Start Up Systems as detailed on Schedule 4 and to perform required repairs
or replacement of any items that are not functional, with such work to be
commenced within seven

 

1



--------------------------------------------------------------------------------

(7) days following the Effective Date and completed by the dates indicated on
Schedule 4. Additionally, Tenant shall repair any item that fails to function
during the Run Time Period specified for such item on Schedule 4 following the
date such item is made functional. Tenant shall deliver to Subtenant at least
two days prior notice of the date that the material work required on Schedule 4
(“Start Up Work”) has been substantially completed and Tenant shall deliver the
Sublease Premises to Subtenant on substantial completion of the Start Up Work.
The period beginning with the date set out on Schedule 4 and ending on the
substantial completion of the Start Up work is described as the “Start Up
Period.” The parties anticipate that the Start Up Period will end on
approximately February 1, 2008, provided the Start Up Period shall not be
extended so long as the work on the material systems is substantially complete
and Tenant shall be permitted to finish any required repairs during the Early
Entry Period. For a period of seventy-five (75) days commencing upon the day
following the expiration of the Start Up Period (“Early Entry Period”),
Subtenant, its vendors, consultants, contractors and agents shall be allowed
early access to” (a) the “Fab” portion of the Sublease Premises for fit up of
the Fab portion of the Sublease Premises, and (b) the balance of the Sublease
Premises for installation of Subtenant’s Alterations and data and communications
equipment, such access being subject to all provisions of this Sublease.

5. Condition of Sublease Premises. Except as provided herein, on the
Commencement Date Tenant shall deliver the Sublease Premises (including the
Furnishing Inventory) to Subtenant in its existing “AS IS” “WHERE IS” condition
without any representation or warranty. Subtenant acknowledges that Subtenant
has conducted Subtenant’s own investigation of the Sublease Premises, the
physical condition thereof, including location of utilities, improvements, and
such other matters which in Subtenant’s judgment affect or influence Subtenant’s
use and suitability of the Sublease Premises, including the existence of
Hazardous Materials (as defined in Section 15.2 below) within the Sublease
Premises. On or about February 1, 2008, Subtenant and Tenant shall conduct and
videotape a walkthrough inspection of the Sublease Premises to establish the
condition of the Sublease Premises and the Furnishing Inventory as of the
expiration of the Start Up Period. The condition of the Sublease Premises at
such time, including any repairs performed by Tenant pursuant to Section 4 above
shall establish the baseline condition of the Sublease Premises (the “Existing
Condition”). Tenant and Subtenant shall split the cost of such videotape
equally. Subtenant recognizes and agrees that, except as expressly provided
herein, neither Tenant nor Master Lessor has made any representations of any
kind in connection with improvements or physical conditions on, or bearing on,
the use of the Sublease Premises. Subtenant further recognizes and agrees that
except as expressly provided herein or on Schedule 5 attached hereto, neither
Master Lessor nor Tenant shall be required to perform any work of construction,
alteration or maintenance of or to the Sublease Premises.

6. Rent.

6.1 Base Rent. Upon execution hereof, Subtenant shall deliver the Advance Rent
to Tenant. In addition, beginning on the month that is the second full calendar
month following the Rent Commencement Date, Subtenant shall and thereafter pay a
monthly rent in the amount of the Base Rent in advance, on the first day of each
month of the term hereof, to Tenant. In the event the Rent Commencement Date is
not the first day of a calendar month or the last day of the Sublease Term is
not the last day of the calendar month, the Base Rent shall be appropriately
prorated based on a thirty (30) day month. All installments of Base Rent shall
be delivered to Exar Corporation at 48720 Kato Road, Fremont, California 94538,
Attention: Accounts Receivable, or at such other place as may be designated in
writing from time to time by Tenant, in lawful money of the United States and
without deduction, abatement or offset for any cause whatsoever.

6.2 Additional Rent. Commencing on the Rent Commencement Date, Subtenant shall
be responsible for, and shall reimburse Tenant for Subtenant’s Share of storm
drain cleaning for the Property; any management fees Tenant pays to Landlord
pursuant to the Master Lease; and any costs that

 

2



--------------------------------------------------------------------------------

Tenant incurs with regard to its performance of activities described in Master
Lease Sections 5(B)(3) and 5(B)(5), real property taxes, and insurance that
Tenant is required to maintain pursuant to the Master Lease.

For purposes of this Sublease, any amounts payable by Subtenant hereunder, in
addition to and at the same time as the Base Rent, is referred to collectively
as “Additional Rent”. Within thirty (30) days of the Commencement Date, and
thereafter at least thirty (30) days prior to the commencement of each calendar
year during the Term, or as soon thereafter as commercially practicable, Tenant
shall furnish Subtenant with a written statement setting forth the estimated
monthly Additional Rent for such calendar year (or partial year, as the case may
be) (the “Estimated Costs”). Subtenant shall include the monthly Estimated Costs
with its monthly payment of Base Rent. Within ninety (90) days after the close
of each calendar year, or as soon thereafter as commercially practicable, Tenant
shall deliver to Subtenant a written statement setting forth the actual costs of
items included as Additional Rent, during that calendar year (the “Actual
Costs”). If the Actual Costs exceed the Estimated Costs paid by Subtenant to
Tenant for such calendar year, Subtenant shall pay to Tenant such excess within
ten (10) days after receipt of such statement. If the statement shows such
Actual Costs to be less than the Estimated Costs, then Tenant shall credit the
difference against Additional Rent due for the calendar months next following
receipt of Tenant’s written statement, or within thirty days after the term
expiration (subject to any delay in Tenant’s receipt of any reimbursement
therefor that Tenant is entitled to from Master Lessor) refund the difference to
Subtenant if the term has expired.

6.3 Late Charges. Subtenant agrees that if Base Rent, Additional Rent or any
other payment due hereunder from Subtenant to Tenant (collectively, “Rent”)
remains unpaid five (5) days after said amount is due, the amount of such unpaid
Rent or other payment shall be increased by a late charge to be paid to Tenant
by Subtenant in an amount equal to five percent (5%) of the amount of the
delinquent Rent or other payment, provided, however, that on the first occasion
in any calendar year that Subtenant is delinquent in payment of Base Monthly
Rent or Additional Rent, Tenant shall give Subtenant written notice thereof, and
no late charge will be payable so long as Subtenant pays such past-due amount
within three (3) days thereafter). The amount of the late charge to be paid to
Tenant by Subtenant for any month shall be computed on the aggregate amount of
delinquent Rent and other payments, including all accrued late charges, then
outstanding. Subtenant agrees that such amount is a reasonable estimate of the
loss and expense to be suffered by Tenant as a result of such late payment by
Subtenant and may be charged by Tenant to defray such loss and expense.

7. Sublease Subject to Master Lease.

7.1 Inclusions. Subtenant agrees that all of the terms, conditions, obligations,
rights and covenants of this Sublease shall be those stated in the Master Lease
(which is incorporated herein), to the extent such terms, conditions,
obligations, rights and covenants are applicable only to the Sublease Premises,
subject to the following:

(a) Section 1.1 of the Master Lease - Parties, is not incorporated herein;

(b) Section 1.3 of the Master Lease - Premises, is not incorporated herein;

(c) Section 1.5 of the Master Lease - Term, is not incorporated herein;

(d) Section 1.6 of the Master Lease - Rent, is not incorporated herein;

(e) Section 1.7 of the Master Lease - Security Deposit, is not incorporated
herein;

 

3



--------------------------------------------------------------------------------

(f) Section 1.8 of the Master Lease - Common Area Costs, is incorporated herein,
except as to estimates of such CAC and as modified by Section 6.2 and 8 of this
Sublease and except that Tenant shall not be entitled to charge any management
fees (provided Subtenant shall reimburse Tenant for Subtenant’s Share of any
Master Landlord management fees);

(g) Section 1.9 of the Master Lease - Late Charges, is not incorporated herein;

(h) Section 2.1 of the Master Lease - Acceptance of Premises and Covenants to
Surrender, is not incorporated herein;

(i) Section 5(a) of the Master Lease is not incorporated herein and Section 5(b)
of the Master Lease is incorporated herein, as modified by Sections 6.2 and 8
hereof as to the division of responsibilities between Tenant and Subtenant;

(j) Section 25 of the Master Lease-Holding Over, is not incorporated herein;

(k) Section 34 of the Master Lease - Brokers, is not incorporated herein;

(l) Section 35 of the Master Lease - Option To Extend, is not incorporated
herein. The following provisions of the Master Lease are incorporated with the
revisions set out below:

Except as provided above, whenever the word “Premises” is used in the Master
Lease, for purposes of this Sublease, the word “Sublease Premises” shall be
substituted. Subtenant shall be subject to, bound by and agrees to strictly
comply with all terms, conditions, obligations, rights and covenants of the
Master Lease that are incorporated herein with respect to the Sublease Premises
(“Incorporated Master Lease”), and shall satisfy and perform all applicable
terms, conditions, obligations, rights and covenants of the Incorporated Master
Lease for the benefit of both Tenant and Master Lessor, it being understood and
agreed that for purposes of incorporation of the Master Lease into this
Sublease, wherever in the Master Lease the word “Tenant” appears, for the
purposes of this Sublease, the word “Subtenant” shall be substituted, and
wherever the word “Landlord” appears, for the purposes of this Sublease, the
word “Tenant” shall be substituted; and that upon the breach of any of said
terms, conditions, obligations, rights or covenants of the Incorporated Master
Lease by Subtenant or upon the failure of Subtenant to pay Base Rent, Additional
Rent or comply with any of the provisions of this Sublease or Incorporated
Master Lease, Tenant may exercise any and all rights and remedies granted to
Master Lessor by and under the Incorporated Master Lease, including without
limitation the remedies set forth in Section 14 of the Incorporated Master
Lease. However, any right to extend the Master Lease is personal to Tenant and
Subtenant shall not be afforded such right. In the event of any conflict between
this Sublease and the Incorporated Master Lease, the terms of this Sublease
shall control.

8. Repairs and Alterations.

8.1 Subtenant’s Repair Obligations. Subtenant shall, at its sole cost and
expense keep, repair and maintain the interior of the Sublease Premises in Good
Condition and Repair, including, but not limited to, the interior walls and
floors of all offices and other interior areas, doors and door closures, all
lighting systems, temperature control systems, plumbing systems, and the
existing approximately 20,000 square foot clean room, including any Required
Replacements. Subtenant shall provide interior and exterior window washing as
needed. Subtenant shall also perform, at its sole cost and expense, any required
maintenance set forth in Section 5(b) of the Master Lease that is not charged to
Subtenant pursuant to Section 6.2 of this Sublease. If Subtenant fails to make
any repairs to the Sublease Premises within 30 days after notice from Tenant
(although notice shall not be required if there is an emergency), Tenant may
make the maintenance or repairs, and Subtenant shall pay the reasonable cost of
the repairs to

 

4



--------------------------------------------------------------------------------

Tenant within thirty (30) days after receipt of an invoice, together with an
administrative charge in an amount equal to 10% of the cost of the repairs.
Subtenant shall obtain and keep in force during the Sublease Term maintenance
contracts for all HVAC and processing systems for which Subtenant is
responsible, and shall provide copies of all such contracts to Tenant, provided
Subtenant may perform such maintenance and repairs itself so long as Subtenant
employs qualified personnel to perform such work and Master Lessor consents
thereto.

8.2. Alterations. Subtenant shall only be permitted to make alterations and
improvements (“Alterations”) to the Sublease Premises in accordance with the
terms of Section 4 of the Master Lease, subject to Tenant’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. If Subtenant obtains Master Lessor’s approval of any Alterations to the
Sublease Premises, Tenant’s consent shall not be required provided Master Lessor
releases Tenant from any and all liability associated with such Alterations.
Tenant’s approval of an Alteration (including as set forth in this Section 8.2)
shall not be a representation by Tenant that the Alteration complies with all
applicable Requirements or will be adequate for Subtenant’s use. Notwithstanding
anything to the contrary contained herein, Subtenant’s obligation to repair any
damage caused by its removal of Subtenant’s trade fixtures, equipment, personal
property and Alterations from the Sublease Premises shall extend only to restore
to the Existing Condition, and, provided Master Lessor releases Tenant from any
and all liability associated with such Alterations, Subtenant shall only be
obligated to make such repairs to the extent Master Lessor requires the repairs.
If Subtenant remains in the Sublease Premises with Landlord’s consent following
Lease termination, Subtenant shall be relieved of any obligations to remove any
items from the Sublease Premises on termination; provided, however, Subtenant
shall remain financially liable to Tenant for the cost to return the Sublease
Premises to the Existing Condition in the event that Tenant is held financially
responsible to Master Lessor for returning the Property to Master Lessor in the
condition set forth in the Master Lease. Subject to Master Lessor consent,
Tenant hereby approves the following Alterations by Subtenant:

(a) Construction of offices and improvements shown on Exhibit “D” hereto;

(b) Installation of data and telephone communications cabling and equipment; and

(c) Installation of Subtenant’s manufacturing equipment.

8.3 Tenant Repair Obligations. Tenant shall perform the maintenance and repair
obligations for which Subtenant is charged pursuant to Section 6.2 of this
Sublease to the extent such maintenance is not performed by Master Lessor,
subject to reimbursement by Subtenant in accordance with Section 6.2.

9. Utilities, Services and Repairs.

9.1 Utilities. Commencing on February 1, 2008, Subtenant shall be solely
responsible for the cost of all gas, electric, water and other utilities and
shall promptly pay the utility provider directly.

9.2 Janitorial and Maintenance Services. Subtenant shall provide janitorial
services for the Sublease Premises. Subtenant will be responsible for all costs
of refuse facilities and disposal at the Sublease Premises. Any third party
service engaged by Subtenant to provide any services in the Sublease Premises
shall be bonded and insured.

9.3 Telecommunications and Data Services. Subject to any required consent
pursuant to Section 8.2 hereof, Subtenant shall be solely responsible for the
installation of telecommunications and data communications cabling and equipment
servicing the Sublease Premises, provided, however, that

 

5



--------------------------------------------------------------------------------

Subtenant may utilize existing and unused cabling located in the Sublease
Premises for such purposes. Subtenant shall be solely responsible for the costs
of such additional cabling and ongoing services to the Sublease Premises.

9.4 Intentionally Deleted.

9.5 Clean Room Floor. Tenant has obtained an estimate for repairing damage
identified on the clean room floor and replacing floor covering as necessary
(“Repair Estimate”). Tenant shall cause such repairs to be completed at Tenant’s
cost.

9.6 Spec Gas Cabinets and Inactive Lines. Tenant shall seek Master Lessor’s
consent to the removal of the spec gas cabinets and inactive lines in the
Sublease Premises. If Master Lessor consents to removal of the foregoing items,
Tenant shall obtain an estimate for the cost of removing such items. If
Subtenant elects to have such items removed, the cost of such removal shall be
Subtenant’s responsibility and Subtenant shall be entitled to any salvage value
of such items. If Master Lessor does not consent to the removal of such items,
Subtenant shall be responsible for the cost of relabeling the inactive lines.

9.7 Intentionally Deleted.

9.8 Intentionally Deleted.

9.9 Vortex. Subtenant shall be responsible for coordinating the assignment of
the existing lease for the cooling tower Vortex to Subtenant. Tenant agrees to
cooperate to the extent needed and to consent to such assignment, provided
Tenant does not incur any expense or liability associated therewith.

10. Requirements of Laws. Subtenant shall not use the Sublease Premises or
permit anything to be done in or about the Sublease Premises which will in any
way conflict with any law, statute, ordinance, or governmental rule or
regulation now in force or which may hereafter be enacted or promulgated.
Subtenant shall not do or permit anything to be done on or about the Sublease
Premises or bring or keep anything therein which will in any way increase the
rate of any insurance upon the Property or cause a cancellation of said
insurance or otherwise affect said insurance in any manner and Subtenant shall,
at its sole cost and expense, promptly comply with all Requirements (and with
the requirements of any property, liability or casualty underwriters or other
similar body now or hereafter constituted) relating to or affecting the
condition, use, or occupancy of the Sublease Premises, and shall otherwise
comply with the provisions of Section 9 of the Master Lease as it relates to the
Sublease Premises.

11. Security Deposit. The parties acknowledge that Subtenant shall make a
security deposit in the amount set forth in the Basic Sublease Information, and
such Security Deposit is included, and shall be held in accordance with the
terms of, the Letter of Credit described in Section 17 hereof.

12. Signage. Subject to compliance with all applicable laws and regulations and
obtaining Tenant’s and Master Lessor’s consent to the proposed sign, Subtenant
shall have the right to use 100% of the monument sign located on Hillview Avenue
for identification purposes. In addition, Subtenant shall have the right to
utilize the signage area delineated on the Lobby wall. Subject to compliance
with all applicable laws and regulations and obtaining Tenant’s and Master
Lessor’s consent to the proposed sign, Subtenant shall have the right to install
signage on the exterior of Building One. Except as specifically set forth in
this paragraph, all such signage installed by Subtenant shall be at Subtenant’s
sole cost and expense.

 

6



--------------------------------------------------------------------------------

13. Surrender of Sublease Premises; Holdover Rent. Upon expiration of the
Sublease Term, whether by lapse of time or otherwise, Subtenant shall promptly
and peacefully surrender the Sublease Premises to Tenant in Good Condition and
Repair, but in no event shall Subtenant be required to return the Sublease
Premises in better condition than the Existing Condition. “Good Condition and
Repair” shall generally mean that the Sublease Premises are in the condition
that one would expect the Sublease Premises to be in, if throughout the Sublease
Term, Subtenant (i) uses and maintains the Sublease Premises in a commercially
reasonable manner and in accordance with the requirements of this Sublease and
(ii) makes all Required Replacements. “Required Replacements” are the
replacements to worn-out (non-repairable) equipment, fixtures, and improvements,
including the Capital Replacements that a commercially reasonable owner-user
would make. All of the following shall be in Good Condition and Repair: (i) the
interior walls and floors (new carpet will not be required at the end of the
Sublease Term) of all offices and other interior areas; (ii) all suspended
ceilings and any carpeting shall be clean and in good condition; (iii) all
glazing, windows, doors and door closures, plate glass, (iv) all electrical
systems, including light fixtures and ballasts, plumbing, and temperature
control systems; and (v) the existing approximately 20,000 square foot clean
room. Subtenant, on or before the end of the Sublease Term or sooner termination
of this Sublease, shall remove all of its personal property and trade fixtures
from the Sublease Premises (subject to Section 8.2 hereof), and all such
property not so removed shall be deemed abandoned by Subtenant. Subtenant shall
reimburse Tenant for all disposition costs incurred by Tenant relative to
Subtenant’s abandoned property. Subtenant agrees that time shall be of the
essence with respect to Subtenant’s obligation to surrender possession of the
Sublease Premises to Tenant upon the termination of the Sublease Term, and
further agrees that in the event Subtenant does not promptly surrender
possession of the Sublease Premises to Tenant upon such termination, Tenant, in
addition to any other rights and remedies Tenant may have against Subtenant for
such holding over, shall be entitled to bring summary proceedings against
Subtenant, and Subtenant agrees to reimburse Tenant for all Tenant’s damages
sustained by reason of such holding over, including without limitation, Tenant’s
consequential damages related to any holdover rent under the Master Lease,
reasonable attorneys’ fees and disbursements incurred in connection with the
exercise by Tenant of its remedies against Subtenant. Subtenant understands that
any holdover rent imposed by the Master Lease for a holdover in the Sublease
Premises is not limited to the Rent for the Sublease Premises.

13.1 Subtenant New Lease with Master Landlord. Notwithstanding the foregoing,
Tenant acknowledges that Subtenant may desire to remain in the Sublease Premises
after the expiration of the Sublease Term with the consent of Master Landlord.
If Master Landlord has consented in writing to Subtenant’s continuing occupancy
of the Sublease Premises as a direct relationship with Master Landlord and not
as a “holdover” under the Master Lease and this Sublease, then upon expiration
of the Sublease Term Subtenant shall not be deemed a holdover occupant of the
Sublease Premises nor shall Subtenant be required to surrender the Sublease
Premises or to remove its property, provided Subtenant shall be required to
return the Sublease Premises to the Existing Condition (or pay to Tenant the
cost to return the Sublease Premises only to the Existing Condition).

14. Default by Subtenant; Termination of Master Lease.

14.1 Default by Subtenant. Section 14 of the Master Lease (Default) is
incorporated herein by reference, it being understood that all references in
Section 14 to “Lessee” shall be deemed references to “Subtenant,” and all
references to “Landlord” shall be deemed references to “Tenant”. In addition to
the breaches and defaults set forth in Section 14 of the Master Lease, any event
constituting a breach or default under a provision of this Sublease shall
constitute a default by Subtenant. In the event of any default by Subtenant,
Tenant shall have the same rights and remedies as are available to Master Lessor
under the Master Lease.

 

7



--------------------------------------------------------------------------------

14.2 Termination of Master Lease.

(a) Subject to Section 14.2(b) below, in the event that the Master Lease is
terminated for any reason, on the date of such termination, this Sublease
automatically shall terminate and be of no force or effect. On the date of such
termination, Tenant shall be released from any obligations of this Sublease
including any liability to Subtenant, other than (i) the obligation to return
the Security Deposit pursuant to the provisions of Section 11.2 hereof; (ii) the
obligation to return to Subtenant any Base Rent or Additional Rent previously
paid by Subtenant and attributable to the period following such termination, and
(iii) the obligation to comply with the provisions of Section 17 regarding
drawing on the Letter of Credit (as defined below), use of such proceeds and
return of such Letter of Credit.

(b) In the event that the Master Lease is terminated as a result of Subtenant’s
default, and if, within thirty (30) days of the date of such termination,
Subtenant and Master Lessor enter into a lease of the Sublease Premises, Tenant
and Subtenant agree that all provisions of this Sublease with respect to the
Sublease Premises shall automatically terminate, provided, however, that
Subtenant’s right to use the Furnishing Inventory shall terminate except to the
extent alternative arrangements have been agreed in writing.

15. Representations, Warranties and Covenants of Tenant. Except as otherwise
provided herein or in a written instrument or agreement pursuant to which Master
Lessor consents to this Sublease, Tenant represents, warrants and covenants
that:

15.1 The Master Lease is in full force and effect and there has occurred no
breach or default by Tenant thereunder, nor has Tenant acted or omitted to act
in any way which would become a breach or default thereunder after notice or
lapse of time or both.

15.2 To the best of Tenant’s knowledge, there has occurred no breach or default
by Master Lessor under the Master Lease, nor has Master Lessor acted or omitted
to act in any way which would become a breach or default thereunder after notice
or lapse of time or both.

15.3 Subject to the terms and conditions hereof and obtaining Master Lessor’s
consent to this Sublease, Tenant has the legal right to possession of the
Sublease Premises and the power and the right to enter into this Sublease and
Subtenant, upon the faithful performance of all of the terms, conditions and
obligations of Subtenant contained in this Sublease, shall peaceably and quietly
hold and enjoy the Sublease Premises upon the terms, covenants and conditions
set forth in this Sublease throughout the Sublease Term and any extensions
thereof.

15.4 Tenant will not enter into any voluntary agreement with Master Lessor to
terminate the Master Lease and will comply with all terms thereof, provided
nothing herein shall preclude Tenant from exercising any termination rights as
may be set forth in the Master Lease or the Sublease.

15.5 There have been no supplements or amendments of the Master Lease other than
those amendments described in Recital A above, and attached thereto. Tenant will
not modify, supplement or amend the Master Lease in any way that materially
adversely affects this Sublease.

15.6 Tenant will, reasonably promptly following receipt or transmittal thereof,
provide copies to Subtenant of all notices, consents or other communications
between Tenant and Master Lessor which apply to or affect this Sublease.

15.7 Tenant shall at all times during the Sublease Term use commercially
reasonable efforts to enforce its rights under the Master Lease so as to ensure
that Master Lessor performs all duties and obligations with respect to the
Sublease Premises required of Master Lessor pursuant to the terms of the Master
Lease.

 

8



--------------------------------------------------------------------------------

15.8 Tenant has delivered to Subtenant the reports that are listed on Exhibit
“E”, which deal with Hazardous Materials related to the Sublease Premises and
represents and warrants that to the best of its knowledge, those reports are the
only reports in Tenant’s possession related to the Sublease Premises and are
true and correct in all material respects. Subtenant shall review such reports,
conduct its own investigation and reach its own determination regarding
Hazardous Materials at the Sublease Premises. Tenant agrees that Tenant shall be
responsible for any additional remediation of Hazardous Materials that may exist
on or about the Sublease Premises prior to the Commencement Date to the extent
such remediation is required by any applicable governmental authorities. In the
event Tenant is required to perform any remediation pursuant to the foregoing
sentence, and such remediation reasonably prevents Subtenant from operating its
business in the Sublease Premises for a period of forty-five (45) consecutive
days, Rent shall abate commencing on the day following such 45-day period until
such time as Tenant has sufficiently completed the remediation for Subtenant to
reasonably resume operations. Notwithstanding the foregoing, Tenant shall have
no obligations hereunder with respect to Hazardous Materials present in the
Sublease Premises which require remediation only as a result of Subtenant’s
alteration or improvement to the Sublease Premises (e.g. the removal of
asbestos-bearing materials required in connection with Subtenant’s alterations).

15.9 Tenant shall perform all its duties and obligations under the Master Lease
in a timely manner, except as such duties and obligations have been specifically
assigned to Subtenant pursuant to the terms of this Sublease.

15.10 Tenant has received no notice from any governmental agency that the agency
considers the Property to be in violation of any statutes, laws, ordinances,
rules or regulations.

15.11 Tenant shall not exercise its option to extend the term pursuant to Master
Lease, Section 35.

16. Hazardous Materials. Section 33 of the Master Lease (excluding Section 33.3)
are hereby incorporated by reference, it being understood that all references in
Section 14 to “Lessee” shall be deemed references to “Subtenant,” and all
references to “Landlord” shall be deemed references to “Tenant”. In addition,
Subtenant shall not cause or permit any Hazardous Material to be brought, kept
or used in or about the Property by Subtenant, its agents, employees,
contractors, or invitees, except as provided in Exhibit “F” (“Permitted
Hazardous Materials”) attached and incorporated herein, which Permitted
Hazardous Materials shall be handled only in accordance with all applicable
laws. During the Term, Subtenant may desire to revise its processing
requirements to incorporate new Hazardous Materials that are not listed on
Exhibit “F” (“New Hazardous Materials”). In that event, Subtenant may bring New
Hazardous Materials for use in its processing onto the Property only at such
time, if any, as Tenant has approved in writing the use of the New Hazardous
Materials on the Property. Tenant shall not unreasonably withhold its approval
of any New Hazardous Materials for use on the Property in Subtenant’s product
processing. Tenant may withhold, in its sole discretion, approval of use of any
New Hazardous Material, if such New Hazardous Material is not of similar hazard
classification to the materials already listed in Exhibit “F”.

17. Letter of Credit.

17.1 General Provisions. On or before the Effective Date, Subtenant shall
deliver to Tenant as collateral a standby, unconditional, irrevocable, letter of
credit (the “Letter of Credit”) in the form of

 

9



--------------------------------------------------------------------------------

Exhibit “G” attached hereto and containing the terms required herein, in the
face amount of $1,400,479.00, including the Security Deposit (the “Letter of
Credit Amount”), naming Tenant as beneficiary, issued (or confirmed) by a
financial institution acceptable to Tenant in Tenant’s reasonable discretion.
Subtenant shall pay all expenses, points, and/or fees incurred by Subtenant in
obtaining the Letter of Credit. Subtenant shall cause the Letter of Credit to be
continuously maintained in effect (whether through replacement, renewal or
extension) in the Letter of Credit Amount through the date (the “Final LC
Expiration Date”) that is 120 days after the scheduled expiration date of the
Sublease Term or any extension thereof. If the Letter of Credit held by Tenant
expires earlier than the Final LC Expiration Date (whether by reason of a stated
expiration date or a notice of termination or non-renewal given by the issuing
bank), Subtenant shall deliver a new Letter of Credit or certificate of renewal
or extension to Tenant not later than 30 days prior to the expiration date of
the Letter of Credit then held by Tenant. Any renewal or replacement Letter of
Credit shall comply with all of the provisions of this Section 17, shall be
irrevocable, transferable to the extent required in Section 17.5 of this
Sublease, and shall remain in effect (or be automatically renewable) through the
Final LC Expiration Date upon the same terms as the expiring Letter of Credit or
such other terms as may be acceptable to Tenant in its sole discretion. The
Letter of Credit shall not be mortgaged, assigned, or encumbered in any manner
whatsoever by Subtenant without the prior written consent of Tenant.
Notwithstanding the foregoing, upon execution of this Sublease, Subtenant may,
in lieu of the Letter of Credit, deliver to Tenant the Letter of Credit Amount
in cash, to be held by Tenant in accordance with the terms of this Section 17.
Upon delivery by Subtenant to Tenant of a Letter of Credit in accordance with
this Section 17, Tenant shall promptly return the cash deposit to Subtenant.

17.2 Drawings under Letter of Credit. Multiple and partial draws of the Letter
of Credit shall be permitted. Tenant shall have the right to draw upon the
Letter of Credit, in whole or in part, at any time and from time to time if the
Letter of Credit held by Tenant expires earlier than the Final LC Expiration
Date (whether by reason of a stated expiration date or a notice of termination
or non-renewal given by the issuing bank) and Subtenant fails to deliver to
Tenant, at least 30 days prior to the expiration date of the Letter of Credit
then held by Tenant, a renewal or substitute Letter of Credit that is in effect
and that complies with the provisions of this Section 17. Except as set forth in
the preceding sentence, Tenant shall only draw upon the Letter of Credit if
(i) Subtenant fails to pay any monetary obligation of this Sublease within 5
days of its due date or (ii) Subtenant fails to perform any non-monetary
obligation of this Sublease within thirty (30) days of written notice from
Tenant and then only to the extent required to cure such default, and before
drawing on the Letter of Credit Tenant shall give Subtenant five days notice and
shall not draw if Subtenant remedies the failure before the expiration of the
five day period. No condition or term of this Sublease shall be deemed to render
the Letter of Credit conditional to justify the issuer of the Letter of Credit
in failing to honor a drawing upon such Letter of Credit in a timely manner.
Subtenant hereby acknowledges and agrees that Tenant is entering into this
Sublease in material reliance upon the ability of Tenant to draw upon the Letter
of Credit upon the occurrence of any event described above. The use,
application, or retention of the Letter of Credit, or any portion thereof, by
Tenant shall not prevent Tenant from exercising any other right or remedy
provided by this Sublease or by law, it being intended that Tenant shall not
first be required to proceed against the Letter of Credit and shall not operate
as a limitation on any recovery to which Tenant may otherwise be entitled,
except for any default of Subtenant that is cured by the funds Tenant draws
under the Letter of Credit. Except in the event of a draw for failure to deliver
a renewal or substitute Letter of Credit, within a reasonable time after making
any draw under the Letter of Credit, Tenant shall deliver to Subtenant an
itemization of the actual costs and expenses (“Actual Costs”) to which the drawn
funds were applied. If the Actual Costs are less than the funds drawn, Tenant
shall return to Subtenant any excess amounts at the time Subtenant delivers to
Tenant the additional Letter of Credit (to bring the total amount to the Letter
of Credit Amount) pursuant to Section 17.4.

 

10



--------------------------------------------------------------------------------

17.3 Use of Proceeds by Tenant. The proceeds of the Letter of Credit may be
applied by Tenant against any obligation whatsoever payable by Subtenant under
this Sublease that is not paid when due and/or to pay for all losses and damages
that Tenant has suffered or that Tenant reasonably estimates that it will suffer
as a result of any default by Subtenant under this Sublease. If Tenant draws
under the Letter of Credit because of Subtenant’s failure to deliver a
replacement Letter of Credit, Tenant shall deposit any such proceeds in a
separate account in the name of Tenant (or its designee) at a financial
institution selected by Tenant in its sole discretion (the “LC Proceeds
Account”). If Tenant draws upon the Letter of Credit solely due to Lessee’s
failure to renew the Letter of Credit as required, such failure to renew shall
not constitute a default hereunder and Subtenant shall at any time thereafter be
entitled to provide Tenant with a replacement Letter of Credit that satisfies
the requirement of this Section in which case Tenant shall immediately return
funds from the LC Proceeds Account equal to the balance of the Letter of Credit
drawn by Tenant, to the extent such funds have not been applied to cure a
Subtenant default in accordance with the terms of this Sublease. Tenant may
apply funds from the LC Proceeds Account against any Rent payable by Subtenant
under this Sublease that is not paid when due and/or to pay for all losses and
damages that Tenant has suffered or that Tenant reasonably estimates that it
will suffer as a result of any default by Subtenant under this Sublease.
Subtenant hereby grants Tenant a security interest in the LC Proceeds Account
and agrees that, in addition to all other rights and remedies available to
Tenant under applicable Law, Tenant shall have all rights of a secured party
under the California Uniform Commercial Code with respect to the LC Proceeds
Account. The LC Proceeds Account shall be under the sole control of Tenant.
Subtenant shall not have any right to direct the disposition of funds from the
LC Proceeds Account or any other right or interest in the LC Proceeds Account
provided the proceeds may be used only for the purposes set out in this
Section 17. Subtenant shall, at any time and from time to time, execute,
acknowledge and deliver such documents and take such actions as Tenant or the
bank with which the LC Proceeds Account is maintained may reasonably request
concerning the creation or perfection of the security interest granted to Tenant
in (including Tenant’s control of) LC Proceeds Account or to effect the
provisions of this Section 17.3. Subtenant does hereby make, constitute and
appoint Tenant its true and lawful attorney-in-fact, for it and in its name,
place and stead, to execute and deliver all such instruments and documents, and
to do all such other acts and things, as Tenant may deem to be necessary or
desirable to protect and preserve the rights granted to Tenant under this
Section 17.3, provided such acts may be taken only in accordance with the
provisions of this Section 17. Subtenant hereby grants to Tenant the full power
and authority to appoint one or more substitutes to perform any of the acts that
Tenant is authorized to perform under this Section 17.3, with a right to revoke
such appointment of substitution at Tenant’s pleasure. The power of attorney
granted herein is coupled with an interest and therefore is irrevocable. Any
person dealing with Tenant may rely upon the representation of Tenant relating
to any authority granted by the power of attorney contained herein, including
the intended scope of the authority, and may accept the written certificate of
Tenant that this power of attorney is in full force and effect. Photographic or
other facsimile reproductions of this executed Sublease may be made and
delivered by Tenant, and may be relied upon by any person to the same extent as
though the copy were an original. Anyone who acts in reliance upon any
representation or certificate of Tenant, or upon a reproduction of this
Sublease, shall not be liable for permitting Tenant to perform any act pursuant
to this power of attorney. Provided Subtenant has performed all of its
obligations under this Sublease, Tenant agrees to pay to Subtenant within 30
days after the Final LC Expiration Date the amount of any proceeds of the Letter
of Credit received by Tenant and not applied against any Rent payable by
Subtenant under this Sublease that was not paid when due or used to pay for any
losses and/or damages suffered by Tenant (or reasonably estimated by Tenant that
it will suffer) as a result of any default by Subtenant under this Sublease;
provided, that if prior to the Final LC Expiration Date a voluntary petition is
filed by Subtenant, or an involuntary petition is filed against Subtenant by any
of Subtenant’s creditors, under the Federal Bankruptcy Code, then Tenant shall
not be obligated to make such payment in the amount of the unused Letter of
Credit proceeds until either all preference issues relating to payments under
this Sublease have been resolved in such bankruptcy or reorganization case or
such bankruptcy or reorganization case has been dismissed, in each case pursuant
to a final court order

 

11



--------------------------------------------------------------------------------

not subject to appeal or any stay pending appeal. Tenant shall return the
original Letter of Credit to Subtenant within one hundred twenty (120) days
after Sublease termination (or sooner if no outstanding Subtenant obligations
remain), less any funds Tenant has caused to be disbursed to it from the Letter
of Credit pursuant to the terms of this Sublease.

17.4 Additional Covenants of Subtenant. If, as result of any application or use
by Tenant of all or any part of the Letter of Credit except Tenant’s call on the
Letter of Credit as a result of the failure of Subtenant to deliver a
replacement Letter of Credit, the amount of the Letter of Credit shall be less
than the Letter of Credit Amount, Subtenant shall, within thirty days
thereafter, provide Tenant with additional letter(s) of credit in an amount
equal to the deficiency (or a replacement letter of credit in the total Letter
of Credit Amount), and any such additional (or replacement) letter of credit
shall comply with all of the provisions of this Section 17. Subtenant further
covenants and warrants that it will neither assign nor encumber the Letter of
Credit or any part thereof and that neither Tenant nor its successors or assigns
will be bound by any such assignment, encumbrances, attempted assignment or
attempted encumbrance.

17.5 Transfer of Letter of Credit. Tenant may, at any time and without notice to
Subtenant and without first obtaining Subtenant’s consent thereto, transfer all
or any portion of its interest in and to the Letter of Credit to another entity
that merges with Tenant or purchases all or substantially all of the assets of
Tenant or the ownership interests in Tenant. Multiple transfers of the Letter of
Credit shall be permitted in accordance with the foregoing. If Tenant transfers
its interest in the Property and transfer the Letter of Credit (or any proceeds
thereof then held by Tenant) to such transferee, Tenant shall, without any
further agreement between the parties hereto, thereupon be released by Subtenant
from all liability with regard to the items so transferred. In connection with
any such transfer of the Letter of Credit by Tenant, Subtenant shall, at
Tenant’s sole cost and expense, execute and submit to the issuer of the Letter
of Credit such applications, documents and instruments as may be necessary to
effectuate such transfer.

17.6 Nature of Letter of Credit. Tenant and Subtenant (1) acknowledge and agree
that in no event or circumstance shall the Letter of Credit or any renewal
thereof or substitute therefor or any proceeds thereof be deemed to be or
treated as a “security deposit” under any Law applicable to security deposits in
the commercial context including California Civil Code Section 1950.7 (“Security
Deposit Laws”), (2) acknowledge and agree that the Letter of Credit (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (3) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Subtenant hereby
specifically waives the provisions of Section 1950.7 of the California Civil
Code and all other provisions of law, now or hereafter in effect, which
(i) establish the time frame by which Tenant must refund a security deposit
under a Sublease, and/or (ii) provide that Tenant may claim from the Security
Deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damage caused by Subtenant or to clean the Premises, it being
agreed that Tenant may, in addition, claim those sums specified in this
Section 17 above and/or those sums reasonably necessary to compensate Tenant for
any loss or damage caused by Subtenant’s breach of this Sublease or the acts or
omission of Subtenant or any employee, agent, contractor or invitee of
Subtenant.

18. Subtenant Insurance.

18.1 During the Sublease Term, Subtenant shall maintain all insurance required
to be maintained by Tenant pursuant to Section 6 of the Master Lease as it
relates to the Sublease Premises and shall otherwise comply with all terms of
Section 6 of the Master Lease. Subtenant shall name Tenant as an additional
insured on each such insurance policy and shall provide Tenant with certificates
of insurance certifying said coverage prior to taking possession of the Sublease
Premises.

 

12



--------------------------------------------------------------------------------

19. Miscellaneous.

19.1. Entire Agreement. This Sublease contains all of the covenants, conditions
and agreements between the parties concerning the Sublease Premises, and shall
supersede all prior correspondence, agreements and understandings concerning the
Sublease Premises, both oral and written. No addition or modification of any
term or provision of this Sublease shall be effective unless set forth in
writing and signed by both Tenant and Subtenant, and consented to in writing by
Master Lessor.

19.2. Captions. All captions and headings in this Sublease are for the purposes
of reference and convenience and shall not limit or expand the provisions of
this Sublease.

19.3. Master Lessor’s Consent. This Sublease is conditioned upon obtaining the
prior written consent of Master Lessor and any of Master Lessor’s mortgagees (if
required) substantially in the form attached as Exhibit “H” (the “Master
Lessor’s Consent”) and incorporated herein.

19.4. Authority. Each person executing this Sublease on behalf of a party hereto
represents and warrants that he or she is authorized and empowered to do so and
to thereby bind the party on whose behalf he or she is signing.

19.5. Attorneys’ Fees. In the event either party shall bring any action or
proceeding for damages or for an alleged breach of any provision of this
Sublease to recover rents, or to enforce, protect or establish any right or
remedy hereunder, the prevailing party shall be entitled to recover reasonable
attorneys’ fees and court costs as part of such action or proceeding.

19.6. Brokerage Commission. Tenant and Subtenant each represent that they have
dealt with no real estate brokers, finders, agents or salesman except as
follows: (i) Michael Filice of CB Richard Ellis, Michael Rosendin of Colliers
International and Joe Moriarty of CPS are jointly representing the Tenant, and
(ii) Duffy D’Angelo and Steve Gibson of Colliers International are jointly
representing the Subtenant. Tenant shall pay a brokers’ commission in accordance
with its agreement with its brokers.

19.7. Notices. Any notices pursuant to this Sublease shall be given in
accordance with the terms of Section 17 of the Master Lease at the party’s
respective Address(es) set forth in the Basic Sublease Information, except that
if Subtenant has vacated the Sublease Premises (or if the Address for Subtenant
is other than the Sublease Premises, and Subtenant has vacated such address)
without providing Tenant a new Address, Tenant may serve notice in any manner
described therein or in any other manner permitted by law.

19.8. Governing Law. This Agreement is made under and will be governed by and
construed in accordance with the laws of the State of California (except that
body of law controlling conflicts of law).

19.9 Consent to Jurisdiction and Forum Selection/Attorney Fees. The parties
hereto agree that all actions or proceedings arising in connection with this
Agreement shall be tried and litigated exclusively in the State and Federal
courts located in the County of Santa Clara, State of California. The
aforementioned choice of venue is intended by the parties to be mandatory and
not permissive in nature, thereby precluding the possibility of litigation
between the parties with respect to or arising out of this Agreement in any
jurisdiction other than that specified in this paragraph. Each party hereby
waives any right it may have to assert the doctrine of forum non conveniens or
similar doctrine or to object to venue with respect to any proceeding brought in
accordance with this paragraph, and stipulates that the State and Federal courts
located in the County of Santa Clara, State of California shall have in personam
jurisdiction and venue over each of them for the purpose of litigating any
dispute, controversy, or proceeding arising out of or related to this Agreement.

 

13



--------------------------------------------------------------------------------

19.10 Assignment. Except in strict accordance with the Master Lease, and the
consents of Master Lessor as required in the Master Lease and of Tenant,
Subtenant shall not assign, mortgage, pledge, hypothecate, encumber, or permit
any lien to attach to, or otherwise transfer, this Sublease or any interest
hereunder, permit any assignment or other such foregoing transfer of this
Sublease or any interest hereunder or any interest in Subtenant by operation of
law or otherwise, sublet the Sublease Premises or any part thereof, or permit
the use of the Sublease Premises by any persons other than Subtenant, its
employees, invitees, and clients. Notwithstanding the foregoing, the advance
written consent of Master Landlord or of Tenant shall not be required for
Subtenant to assign this Lease or to sublet all or any part of the Sublease
Premises to a bona fide subsidiary or affiliate of Subtenant, to an entity in
which or with which Tenant merges or to an entity which acquires all or
substantially all of the assets of Subtenant.

19.11 Performance By Tenant for Subtenant. If Subtenant shall default in
performance of any of its obligations hereunder, Tenant at its option may
perform such obligations and, if necessary, enter the Sublease Premises for such
purpose. Subtenant shall pay to Tenant, upon demand, the amount of all costs and
expenses reasonably incurred by Tenant in the performance of any such
obligations. Any action taken by Tenant pursuant to this Section 19.11 shall not
constitute a waiver of any of Tenant’s other rights and remedies hereunder.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed one (1) or more copies of
this Sublease, effective as of the Effective Date.

Tenant:

 

EXAR CORPORATION,

a Delaware corporation

By:  

 

  J. Scott Kamsler, Sr. VP and CFO Date:  

 

Subtenant:

Kovio Inc.

a Delaware corporation

By:  

 

  Amir Mashkoori, Chief Executive Officer Date:  

 

 

15